Fauntleroy, J.,
delivered the opinion of the court.
The record in this case shows, that on the 17th day of February, 1887, the grand jury of the corporation court for the city of Lynchburg found an indictment against P. A. Krise for selling tax-receivable coupons cut from the bonds of the State of Virginia, without a special license so to do, in violation of section 65 of the revenue act of assembly7, 1883—4. (Acts of Assembly 1883-4, section 65, page 590.)
On the 18th day of February, 1887, upon the motion of the defendant, P. A.- Krise, the court ordered that the indictment be quashed, on the ground that the said act of assembly7, 1883-4, upon which it was founded, is in conflict with, and *522repugnant to, the constitution of the State of Virginia and the constitution of the United States, and therefore void. On the 18th day of the same term of the said court, the attorney for the Commonwealth moved the said court to reconsider its opinion and order quashing the said indictment against the said defendant, P. A. Krise, and to reinstate it; which motion was overruled hy the court, and the Commonwealth excepted to the said ruling.
The record in this case shows, that it is, in every respect, exactly similar to the case of the Commonwealth against Larkin, and was decided by the corporation court of the city of Lynch-burg at the same time and upon the same ground. Like that case, it is ruled by the decision of this court in the ease of the Commonwealth v. Maury, 82 Va., 883.
For reasons given in the case of the Commonwealth v. Larkin, ante,.p. 517, we are of opinion that the judgment of the corporation court of the city of Lynchburg, in this case, quashing the indictment against the said defendant, P. A. Krise, is erroneous; and that it must be reversed and annulled, and the ease be remanded to the said corporation court of the city of Lynchburg, with instructions to proceed in conformity to the law and the opinion of this court.
Judgment reversed.